Case: 19-10574     Document: 00515553127         Page: 1    Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 4, 2020
                                No. 19-10574
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Carlos Luis Venegas,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:16-CR-479-1


 Before Clement, Higginson, and Engelhardt, Circuit Judges.
 Per Curiam:*
        A jury convicted Carlos Luis Venegas of conspiracy to distribute a
 controlled substance in connection with multiple “pill mills” where he
 worked as a supervising physician. He now appeals, arguing the district court
 erred by giving a deliberate ignorance instruction that was not supported by


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10574      Document: 00515553127         Page: 2     Date Filed: 09/04/2020




                                   No. 19-10574


 the evidence. The parties disagree on whether Venegas preserved his
 challenge.   Although Venegas objected to the deliberate indifference
 instruction in his pretrial response to the Government’s proposed jury
 charge and instructions, he did not inform the district court of the grounds
 for his objection as required by Federal Rule of Criminal Procedure 30(d).
 Accordingly, plain error review applies. See Fed. R. Crim. P. 30(d);
 United States v. Redd, 355 F.3d 866, 874-75 (5th Cir. 2003). Under the plain
 error standard, Venegas must show a “clear or obvious error that affects his
 substantial rights; if he does, this court has discretion to correct a forfeited
 error that seriously affects the fairness, integrity, or public reputation of
 judicial proceedings” but is not required to do so. Redd, 355 F.3d at 874
 (internal quotation marks and citation omitted).           An error affects a
 defendant’s substantial rights if he shows “a reasonable probability that, but
 for the error, the outcome of the proceeding would have been different.”
 Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (internal
 quotation marks and citation omitted).
        “A deliberate ignorance instruction informs the jury that it may
 consider evidence of the defendant’s charade of ignorance as circumstantial
 proof of guilty knowledge.” United States v. Brown, 871 F.3d 352, 355
 (5th Cir. 2017) (internal quotation marks and citation omitted).           The
 instruction should be given only when the “defendant claims a lack of guilty
 knowledge and the proof at trial supports an inference of deliberate
 indifference” by showing “(i) subjective awareness of a high probability of
 the existence of illegal conduct; and (ii) purposeful contrivance to avoid
 learning of the illegal conduct.” United States v. Alaniz, 726 F.3d 586, 612
 (5th Cir. 2013) (internal quotation marks and citation omitted).            To
 determine whether the evidence supports the instruction, this court “views
 the evidence and all reasonable inferences that may be drawn from the
 evidence in the light most favorable to the Government.” United States




                                        2
Case: 19-10574      Document: 00515553127          Page: 3     Date Filed: 09/04/2020




                                   No. 19-10574


 v. Araiza-Jacobo, 917 F.3d 360, 366 (5th Cir. 2019) (internal quotation marks
 and citation omitted), cert. denied, 140 S. Ct. 453 (2019).
        Although Venegas contends he did not know the clinics were
 operating as pill mills, the Government presented considerable evidence that
 he was subjectively aware of a high probability of the existence of illegal
 conduct. He directed his supervisees to prescribe the maximum dosage of
 hydrocodone in contravention of the standard of care, he was aware the
 clinics were prescribing hydrocodone to patients who had no legitimate
 medical need for it, a pharmacist notified him that her pharmacy had received
 seemingly illegitimate prescriptions from the clinics, and he was aware of
 suspicious activity at the clinics. There is also substantial evidence that
 Venegas purposely contrived to avoid learning of the clinics’ illegal conduct.
 He visited the clinics only once a week when most of the patients were gone
 and eventually stopped going to the clinics altogether, he did not provide
 adequate oversight to his supervisees or take any steps to ensure the clinics
 were running properly, he did not monitor the number of prescriptions for
 controlled substances that were being issued under his license, and he did not
 follow up when his supervisees raised concerns about the clinics’ operations
 and prescribing practices.
        The totality of the evidence supports an inference of deliberate
 ignorance on Venegas’s part, and the district court did not err at all, much
 less plainly err, in giving the instruction. But even if it had, Venegas cannot
 show a reasonable probability that the outcome would have been different but
 for the error, because there is ample evidence that Venegas had actual
 knowledge of the pill mill conspiracy. See Molina-Martinez, 136 S. Ct. at 1343;
 United States v. Delgado, 672 F.3d 320, 340-41 (5th Cir. 2012). Accordingly,
 the district court’s judgment is AFFIRMED.




                                        3